      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 1 of 12 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                    )
 COVINGTON SPECIALTY INSURANCE                      )
 COMPANY,                                           )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )
                                                    ) Case No.: 21-cv-3490
 AURUBIS BUFFALO, INC. and ALAN                     )
 MANDEL                                             )
                                                    )
               Defendants.                          )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES Plaintiff, COVINGTON SPECIALITY INSURANCE, by and through its

attorneys, TRAUB LIEBERMAN STRAUS & SHREWSBERRY, LLP, and for its Complaint for

Declaratory Judgment against Defendants, AURUBIS BUFFALO, INC. and ALAN MANDEL,

states as follows:

                                    NATURE OF ACTION

       1.      Plaintiff, Covington Specialty Insurance (“Covington”), is an insurance company

that issued a commercial general liability policy of insurance to Productive Transportation Carrier

Corp. (“Productive”) as the named insured, effective from April 3, 2018 to April 3, 2019 and

bearing policy number VBA609438 00 (the “Covington Policy”).

       2.      Covington brings this Complaint for Declaratory Judgment pursuant to 28 U.S.C.

§ 2201, et seq. and Rule 57 of the Federal Rules of Civil Procedure seeking a declaration with

respect to its duty to defend and indemnify Aurubis Buffalo, Inc. (“Aurubis”) under the Covington

Policy in connection with an underlying suit filed by Alan Mandel (“Mandel”) on September 16,

2020 styled, Alan Mandel v. Dulin Metals Co., Versatile Processing Group, Inc., Transformer

                                                1
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 2 of 12 PageID #:2




Decommissioning, Inc., Utility Recycling Services, Inc., Versatile Processing, Inc., Versatile

Processing Texas LLC, Venture Metals LLC, SI Metallics, LLC, Aurubis Buffalo, Inc. d/b/a

Aurubis f/k/a American Brass Company, Circuit Controls Corp., and Yazaki North American, Inc.

d/b/a YNA, under Case No. 2020L09945 in the Circuit Court of Cook County, Illinois (the “Mandel

Lawsuit”). Covington seeks a declaration that no coverage is available under the Covington Policy

and that Covington has no obligation to defend or indemnify Aurubis in connection with the

Mandel Lawsuit.

       3.      Aurubis seeks coverage for the Mandel Lawsuit under the Covington Policy.

       4.      There exists an actual and justiciable controversy among the parties concerning

their respective rights, duties and obligations under and pursuant to the Covington Policy in

connection with the claims asserted in the Mandel Lawsuit based on the terms of the policy and

applicable law.

       5.      Covington has no adequate remedy at law and, therefore seeks a judicial declaration

of its rights and duties in accordance with the aforesaid policy. A judicial declaration is appropriate

at this time so that Covington may ascertain its rights and duties with respect to its obligations

under the Covington Policy for the Mandel Lawsuit.

                                          THE PARTIES

       6.      Covington is, and at all relevant times has been, a stock company organized under

the laws of New Hampshire, with its principal place of business located in Atlanta, Georgia and

authorized to issue insurance policies in the State of Illinois and New York.

       7.      Upon information and belief, Aurubis is, and at all relevant times has been, a

corporation organized under the laws of Delaware, with its principal place of business located in

Buffalo, New York.



                                                  2
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 3 of 12 PageID #:3




        8.      Upon information and belief, Mandel is, and at all relevant times has been, a

resident of Niagara Falls, Niagara County, New York. Mandel is the plaintiff in the Mandel

Lawsuit and is joined as a defendant herein as a necessary party so that he may be bound by the

judgment entered in this case. If Mandel executes a stipulation agreeing to be bound by any

judgment entered herein, Covington will voluntarily dismiss Mandel from this action.

                                  JURISDICTION AND VENUE

        9.      Jurisdiction of this matter is appropriate pursuant to 28 U.S.C. § 1332 because there

is complete diversity of citizenship between the plaintiff and defendants, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, because the

Mandel Lawsuit is pending in this judicial district and a substantial part of the events giving rise

to this claim occurred in this judicial district.

                                      GENERAL ALLEGATIONS

A.      The Mandel Lawsuit

        11.     On September 16, 2020, Mandel filed his Complaint at Law initiating a lawsuit

against Aurubis and other defendants. A copy of Mandel’s Complaint at Law is attached hereto as

Exhibit A.

        12.     The Complaint alleges that Mandel was employed as a truck driver for Productive

in Tonawanda, New York. Ex. A. at Count II - ¶ 3.

        13.     The Complaint alleges that on September 17, 2018, Mandel picked up a trailer load

of metals that was owned, controlled and/or managed by Aurubis at 301 N 3rd Ave., Des Plaines,

Illinois. Ex. A. at Count II - ¶ 4.




                                                    3
       Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 4 of 12 PageID #:4




          14.   The Complaint further alleges that Mandel subsequently sustained injuries after the

trailer of metals, loaded onto the truck Mandel was driving, shifted in transit, causing the tractor

trailer to overturn at the intersection of Golf Road and Waukegan Road in the City of Glenview,

Illinois (the “Incident”). Ex. A. at Count II - ¶ 5.

          15.   Mandel asserts three counts of negligence against the underlying defendants in the

Complaint—specifically alleging that each of the underlying defendants owed him a duty of

reasonable care in loading, securing, and inspecting the trailer load of metals. Ex. A. at Count II -

¶¶ 7-9.

          16.   The Complaint further alleges that each of the underlying defendants committed

the following acts of negligence: (a) creating a hazardous condition in the manner in which the

truck was loaded; (b) failing to brace the load to prevent it from shifting during transit; (c) failing

to properly secure the load in the truck; (d) failing to inspect the trailer to insure it was properly

loaded; (e) loading the truck in a manner that was prone to causing the truck to overturn; and/or

(f) was otherwise negligent. Ex. A. at Count II - ¶ 12.

          17.   The Complaint alleges that as a direct and proximate result of the underlying

defendants’ negligence, Mandel sustained serious, painful and permanent injuries in and about his

head, arms, legs and body and is incapacitated from his duties and responsibilities. Ex. A. at Count

II - ¶ 10.

          18.   Mandel seeks compensatory damages from each of the underlying defendants in an

amount in excess of $50,000. Ex. A. at Count II.




                                                   4
     Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 5 of 12 PageID #:5




B.     Tender

       19.    On November 11, 2020, Aurubis tendered its defense and indemnity of the Mandel

Lawsuit to Productive under an Integrated Logistics Management Agreement dated January 3,

2017, entered into between Productive and Aurubis.

       20.    On December 16, 2020, Covington issued correspondence disclaiming any duty to

defend or indemnify Aurubis in connection with the Mandel Lawsuit and requesting that Aurubis

withdraw its tender of the Mandel Lawsuit.

       21.    On or about December 19, 2020, Covington received Aurubis’ correspondence

dated December 10, 2020, tendering its defense and indemnity of the Mandel Lawsuit directly to

Covington under the Covington Policy.

       22.    On January 7, 2021, Covington issued correspondence disclaiming any duty to

defend or indemnify Aurubis in connection with the Mandel Lawsuit and requesting that Aurubis

withdraw its tender of the Mandel Lawsuit.

       23.    On or about April 1, 2021, Covington received Aurubis’ correspondence dated

March 19, 2021, again tendering its defense and indemnity of the Mandel Lawsuit to Covington

under the Covington Policy.

       24.    On May 17, 2021, Covington issued correspondence again, disclaiming any duty

to defend or indemnify Aurubis in connection with the Mandel Lawsuit and requesting that

Aurubis withdraw its tender of the Mandel Lawsuit.

       25.    Aurubis has since refused to withdraw its tender of the Mandel Lawsuit.




                                              5
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 6 of 12 PageID #:6




C.     The Covington Policy

       26.    Covington issued a commercial general liability policy of insurance to Productive

as the named insured, effective from April 3, 2018 to April 3, 2019 and bearing policy number

VBA609438 00. A copy of the Covington Policy is attached hereto as Exhibit B.

       27.    The Covington Policy was negotiated and issued to Productive at is principal place

of business in New York.

       28.    The Insuring Agreement of the Covington Policy (form no. CG 00 01 04 13) states

as follows:

              1.     Insuring Agreement

                     a.     We will pay those sums that the insured becomes legally
                            obligated to pay as damages because of “bodily injury” or
                            “property damage” to which this insurance applies. We will
                            have the right and duty to defend the insured against any
                            “suit” seeking those damages. However, we will have no
                            duty to defend the insured against any “suit” seeking
                            damages for “bodily injury” or “property damage” to which
                            this insurance does not apply. We may, at our discretion,
                            investigate any “occurrence” and settle any claim or “suit”
                            that may result. But:

                                         ***

                     b.     This insurance applies to “bodily injury” and “property
                            damage” only if:

                            (1)     The “bodily injury” or “property damage” is caused
                                    by an “occurrence” that takes place in the “coverage
                                    territory”;

                            (2)     The “bodily injury” or “property damage” occurs
                                    during the policy period; and

                                         ***
See Ex. B.




                                               6
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 7 of 12 PageID #:7




       29.     Section II – “Who Is An Insured” of the Covington Policy provides, in relevant

part, as follows:

               1.     If you are designated in the Declarations as:

                                           ***

                      d.      An organization other than a partnership, joint venture or
                              limited liability company, you are an insured. Your
                              “executive officers” and directors are insureds, but only with
                              respect to their duties as your officers or directors. Your
                              stockholders are also insureds, but only with respect to their
                              liability as stockholders.

                                           ***

               No person or organization is an insured with respect to the conduct of any
               current or past partnership, joint venture or limited liability company that
               is not shown as a Named Insured in the Declarations.

See Ex. B.

       30.     The Covington Policy contain the following definitions:

               Section V – Definitions

                                           ***

               2.     “Auto” means:

                      a.      A land motor vehicle, trailer or semitrailer designed for
                              travel on public roads, including any attached machinery or
                              equipment; or

                      b.      Any other land vehicle that is subject to a compulsory or
                              financial responsibility law or other motor vehicle insurance
                              law where it is licensed or principally garaged.

                                           ***

               11.    “Loading or unloading” means the handling of property:

                      a.      After it is moved from the place where it is accepted for
                              movement into or onto an aircraft, watercraft or “auto”;



                                                 7
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 8 of 12 PageID #:8




                       b.     While it is in or on an aircraft, watercraft or “auto”; or

                       c.     While it is being moved from an aircraft, watercraft or
                              “auto” to the place where it is finally delivered;

                       but “loading or unloading” does not include movement of property
                       by means of a mechanical device, other than a hand truck, that is not
                       attached to the aircraft, watercraft or “auto”.

                                           ***

See Ex. B.

       31.     The Covington Policy contains an Exclusion g., (Aircraft, Auto Or Watercraft), as

amended by the “Absolute Aircraft And Auto Exclusion” endorsement (form no. GBA 106011

1215), which provides, in relevant part, as follows:

               A.      SECTION I – COVERAGES, COVERAGE A BODILY INJURY
                       AND PROPERTY DAMAGE LIABILITY, 2. Exclusions,
                       paragraph g. is deleted and replaced with the following:

                       g.     Aircraft, Auto or Watercraft

                              “Bodily injury” or “property damage” arising out of or
                              resulting from the ownership, maintenance, use or
                              entrustment to others of any aircraft, “auto” or watercraft.
                              Use includes operation and “loading or unloading”.

                              This exclusion applies even if the claims against any insured
                              allege negligence or other wrongdoing in the supervision,
                              hiring, employment, training or monitoring of others by that
                              insured, if the “occurrence” which caused the “bodily
                              injury” or “property damage” involved the ownership,
                              maintenance, use or entrustment to others of any aircraft,
                              “auto” or watercraft.

See Ex. B.

                     COUNT I – DECLARATORY JUDGMENT
                          (Aurubis Is Not An Insured)

       32.     Covington adopts and realleges the allegations in Paragraphs 1 through 31 of its

Complaint as and for Paragraph 32, as if fully set forth herein.

                                                 8
      Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 9 of 12 PageID #:9




       33.     The Named Insured under the Covington Policy – Productive Transportation

Carrier Corp. – is a corporation.

       34.     The Covington Policy contains a “Who Is An Insured” provision that provides

where the Named Insured is an “organization other than a partnership, joint venture or limited

liability company,” “you are an insured,” “[y]our ‘executive officers’ and directors are insureds,

but only with respect to their duties as your officers or directors” and “[y]our stockholders are also

insureds, but only with respect to their liability as stockholders.” See Ex. B.

       35.     The Covington Policy does not contain any additional insured endorsements.

       36.     Per the above language, Productive is an insured to the Policy. Productive’s

executive officers, directors and stockholders are also insureds, but only with respect to their duties

as Productive’s executive officers and directors and their liability as stockholders.

       37.     Aurubis does not qualify as an insured under the “Who Is An Insured” provision of

the Covington Policy.

       38.     Accordingly, Covington does not owe Aurubis a duty to defend or indemnify it in

the Mandel Lawsuit because it does not qualify as an insured under the Covington Policy.

       WHEREFORE, Covington respectfully prays that this Honorable Court:

               a.       Determine and adjudicate the rights and liabilities of the parties hereto with
                        respect to the Covington Policy;

               b.       Find and declare that Covington does not have a duty to defend or indemnify
                        Aurubis in the Mandel Lawsuit, as Aurubis does not qualify as an insured
                        under the Covington Policy; and

               c.       Grant Covington such other and further relief that the Court deems proper
                        under the facts and circumstances.




                                                  9
    Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 10 of 12 PageID #:10




                       COUNT II – DECLARATORY JUDGMENT
                 (The “Absolute Aircraft And Auto Exclusion” Endorsement
                              Applies To Preclude Coverage)

       39.     Covington adopts and realleges the allegations in Paragraphs 1 through 31 of its

Complaint as and for Paragraph 39, as if fully set forth herein.

       40.     The Covington Policy contains an “Absolute Aircraft And Auto Exclusion”

endorsement, which precludes coverage for “bodily injury” arising out of or resulting from the

ownership, maintenance, use or entrustment to others of any aircraft, ‘auto’ or watercraft,

including “loading and unloading.” See Ex. B. This exclusion applies “even if the claims against

any insured allege negligence or other wrongdoing in the supervision, hiring, employment, training

or monitoring of others by that insured, if the ‘occurrence’ which caused the ‘bodily injury’ or

‘property damage’ involved the ownership, maintenance, use or entrustment to others of any

aircraft, ‘auto’ or watercraft.” See Ex. B.

       41.     The Covington Policy defines “auto” to mean:

               a.        A land motor vehicle, trailer or semitrailer designed for travel on
                         public roads, including any attached machinery or equipment; or

               b.        Any other land vehicle that is subject to a compulsory or financial
                         responsibility law or other motor vehicle insurance law where it is licensed
                         or principally garaged.
See Ex. B.

       42.     The Covington Policy further defines “loading and unloading” to mean “the

handling of property”:

               a.        After it is moved from the place where it is accepted for movement
                         into or onto an aircraft, watercraft or “auto”;

               b.        While it is in or on an aircraft, watercraft or “auto”; or

               c.        While it is being moved from an aircraft, watercraft or “auto” to the
                         place where it is finally delivered;



                                                   10
    Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 11 of 12 PageID #:11




                but “loading or unloading” does not include movement of property by
                means of a mechanical device, other than a hand truck, that is not attached
                to the aircraft, watercraft or “auto”.

See Ex. B.

        43.     The Mandel Lawsuit alleges that Mandel was injured after he picked up a trailer

load of metals owned, controlled and/or managed by Aurubis, which later shifted in transit causing

the tractor trailer to overturn. See Ex. A. ¶¶ 4-5.

        44.     The Mandel Lawsuit further alleges that Aurubis committed the following acts of

negligence: (a) creating a hazardous condition in the manner in which the truck was loaded; (b)

failing to brace the load to prevent it from shifting during transit; (c) failing to properly secure the

load in the truck; (d) failing to inspect the trailer to insure it was properly loaded; (e) loading the

truck in a manner that was prone to causing the truck to overturn; and/or (f) was otherwise

negligent. Ex. A. at ¶ 12.

        45.     Accordingly, Mandel’s injuries arose out of and resulted from the ownership,

maintenance, use or entrustment to others of any “auto.”

        46.     Covington does not have a duty to defend or indemnify Aurubis in the Mandel

Lawsuit because the “Absolute Aircraft And Auto Exclusion” endorsement applies to preclude

coverage.

        WHEREFORE, Covington respectfully prays that this Honorable Court:

                a.      Determine and adjudicate the rights and liabilities of the parties hereto with
                        respect to the Covington Policy;

                b.      Find and declare that Covington does not have a duty to defend or indemnify
                        Aurubis in the Mandel Lawsuit, because the “Absolute Aircraft And Auto
                        Exclusion” endorsement applies to preclude coverage; and

                c.      Grant Covington such other and further relief that the Court deems proper
                        under the facts and circumstances.



                                                  11
    Case: 1:21-cv-03490 Document #: 1 Filed: 06/30/21 Page 12 of 12 PageID #:12




Dated this 30th day of June, 2021.

                                            Respectfully submitted,

                                            COVINGTON SPECIALITY INSURANCE


                                            /s/ Michael S. Knippen
                                            Michael S. Knippen
                                            One of Plaintiff’s Attorneys

Michael S. Knippen (Attorney No. 6185723)
Danielle K. Kegley (Attorney No. 6320903)
TRAUB LIEBERMAN
STRAUS & SHREWSBERRY LLP
303 W Madison, Ste. 1200
Chicago, Illinois 60606
Telephone: (312) 332-3900
Facsimile: (312) 332-2908
mknippen@tlsslaw.com
dkegley@tlsslaw.com




                                              12
